IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEILANI ZUTRAU,
No. 55, 2015
Plaintiff Below,
Appellant,
v. Court Below—Court of Chancery

of the State of Delaware,

JOHN C. JANSING, CA. No. 7457-VCP

Defendant Below,
Appellee, and

ICE SYSTEMS, INC.,

Nominal Defendant Below,
Appellee.

mmmmmmammmmammmmmm

Submitted: June 26, 2015
Decided: August 26, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R
This 26lh day of August 2015, after careﬁil consideration of the parties’
briefs and the record on appeal, the Court has determined that the judgments of the
Court of Chancery should be afﬁrmed on the basis of and for the reasons assigned
by the Court of Chancery in its Post-Trial Opinion and Order dated July 31, 2014,
Letter Opinions dated December 8, 2014, and Final Order and Judgment dated

January 12, 2015.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Court of Chancery are AFFIRMED.